Citation Nr: 1335497	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  07-31 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for bilateral ocular histoplasmosis with early cataracts, retinal scars with visual impairment, and ptosis of the right upper eyelid.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from August 1972 to August 1994. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO), which continued the 40 percent disability evaluation for the Veteran's service-connected bilateral ocular histoplasmosis with early cataracts, retinal scars with visual impairment, and ptosis of the right upper eyelid.  The Board notes that during the course of the appeal, the Veteran's claims file was temporarily brokered to the San Diego, VA Regional Office. 

In August 2010, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  

The Board remanded the matter on appeal to the RO (via the Appeals Management Center (AMC)) in February 2011 for additional development, to include providing the Veteran with a new VA eye examination. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is needed prior to the Board's adjudication of the Veteran's claim for increased rating for service-connected bilateral ocular histoplasmosis with early cataracts, retinal scars with visual impairment, and ptosis of the right upper eyelid.

A remand is needed to provide the Veteran with another VA eye examination conducted by a licensed ophthalmologist, and not an ophthalmology consultant,  in order to evaluate the severity of the Veteran's bilateral eye disability.  While the Veteran was afforded a VA eye examination in May 2011 pursuant to the Board's remand directives, the examination was conducted by the same VA ophthalmology consultant who performed the March 2010 VA examination.  The Veteran feels that her disability, because of the various eye diagnoses involved, would be better evaluated by a licensed ophthalmologist.  See February 2012 statement in support of the case.  The Board agrees.

Also, in the new examination report, the Board instructs the VA examiner to discuss whether the severity of the Veteran's visual acuity disability would be better evaluated using a glare-test, and if so, what would her visual acuity equivalent likely be based on the findings from such a test.  In this regard, the Board notes that 38 C.F.R. § 4.76 provides that visual acuity should be assessed using a Snellen-test or its equivalent, and it is the Veteran's assertion, that her visual acuity disability is better evaluated using a glare-test opposed to the Snellen test.  In this regard, the Veteran and her treating private ophthalmologist have stated that the findings from a Snellen test reflect the Veteran's absolute best vision and not the necessary the actual depth of her vision impairment.  For instance, a February 2006 private medical statement notes that the findings from a glare test demonstrated that the Veteran's vision in her right eye was 20/70 in medium glare and 20/200 in high glare.  These findings are markedly different from the finding of right eye vision at 20/30, corrected, recorded in the May 2011 VA eye examination report.

The remand will also allow for original consideration of the additional evidence that has been added to the claims file since it was last readjudicated by the Agency of Original Jurisdiction.  The Board notes that since the increased rating claim was last adjudicated by the AMC on February 2, 2012, the Veteran has submitted additional evidence, including private medical treatment records, a private medical statement, and a statement from her supervisor, as well as her and her husband's statements in support of the claim

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA eye examination, with a licensed ophthalmologist, to evaluate the severity of her bilateral eye disability.  The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with this examination. The examination report must reflect review of pertinent material in the claims folder.  Any necessary tests or studies must be conducted, including a glare test, and all clinical findings should be reported in detail and correlated to a specific diagnosis.

After reviewing the claims file and examining the Veteran, the examiner should discuss whether the severity of the Veteran's visual acuity disability would be better evaluated using a glare-test, and if so, what would her visual acuity equivalent likely be based on the findings from a glare test.  Please provide a rational statement in support of any medical opinion rendered, and if an opinion cannot be provide, state so and why. 

The examiner also should provide findings in accordance with Diagnostic Codes 6005 (choroiditis), 6061-6079 (visual acuity) and 6080(visual field defects)

2. Thereafter, readjudicate the Veteran's claim, in consideration of the additional information obtained after the February 2012 supplemental statement of the case as well as the additional evidence obtained as a result of this remand.  The adjudicator also should consider whether an award for special monthly compensation (SMC) is warranted under 38 U.S.C.A. § 1114 (k).  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
E. I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


